     Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 1 of 9
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   December 10, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                            HOUSTON DIVISION


ALAN CROTTS,                               §
                                           §
                  Petitioner,              §
                                           §
V.                                         §           CIVIL ACTION NO. H-20-3126
                                           §
MICHAEL W. ENAX, et al.,                   §
                                           §
                  Respondents.             §




                      MEMORANDUM OPINION AND ORDER



        The petitioner,   Alan Nelson Crotts,              has filed a " [First]
Amended Petition for a Writ of Habeas Corpus" ("Petition") (Docket
Entry No. 4),      seeking relief from a state court misdemeanor
conviction for an assault that caused bodily injury to a family
member.      Crotts has also filed a Motion for Stay of State
Proceedings ("Motion for Stay") by suspending his sentence until

his. federal habeas corpus Petition has been adjudicated by this
court     (Docket Entry   No.        5).       After    considering   all of the
pleadings, the exhibits, and the applicable ·law, the Motion for
Stay of State Proceedings will be denied for the reasons explained
below.

                                I.     Background

     Crotts discloses that he was found guilty of assault causing
bodily injury to a family member on October 9, 2015, in C�use
     Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 2 of 9



No. 13-CCR-165781.1        That conviction was entered against Crotts in

Fort Bend County Court at Law No. 3.2         Crotts received a sentence
of 365 days' confinement in the Fort Bend County Jail and a $2,000
fine in that case. 3       However, the trial court agreed to suspend the
sentence and place him on community supervision (i.e., probation)

for a term of 24 months.4       Under the terms of his probation, Crotts
was directed to pay his $2,000 fine in monthly installments, $447
in court costs, and a one-time payment of $100 to a local "Women's

Center" program. 5        In addition, the trial court ordered Crotts to
complete 100 hours of community service and a Domestic Violence
class. 6
      Crotts filed a direct appeal from his conviction, arguing that
the trial court erred by denying his amended motion for new trial.7
The intermediate court of appeals rejected that argument and
affirmed the conviction after summarizing the evidence admitted at
trial, which included testimony that Crotts spit on the mother of
his two children and hit her in the face with an open hand.                See

      Order of Probation, Exhibit 9 to Petition, to Docket Entry
      1

No. 4-1, p. 55.


      3
          Id.
      4
          Id.
      5
          Id. at 55-56.
      6
          Id. at 56-57.
      7
          Petition, Docket Entry Nb. 4, p. 3.
                                      -2-
       Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 3 of 9



Crotts v. State, No. 01-15-01108-CR, 2017 WL 3027657, at *2 (Tex.

App.       - Houston    [1st Dist.]   July 18,   201 7,   pet.   ref' d).     The
appellate       court   also   rejected   Crotts'   claim    that   there     was
insufficient evidence to support his conviction and his claim that

portions of the prosecutor's closing argument to the jury was

improper.       See id., 2017 WL 3027657, at *3-6.        The appellate court
declined to consider Crotts' claim that he had "newly discovered
evidence" of prosecutorial misconduct, finding that Crotts failed to
preserve error by raising that issue in his amended motion for new
trial.       See id., 2017 WL 3027657, at *6-7.       Crotts sought further
review by the Texas Court of Criminal Appeals, which refused his
petition for discretionary review on November 22, 2017.8
       On February 19, 2018, Crotts filed an application for a writ
of habeas corpus with the trial court under Article 11.072 of the
Texas Code of Criminal Procedure. 9          After the trial court denied
relief on his claims, an intermediate court of appeals affirmed
that decision.          See Ex parte Crotts,     No. 01-18-00666-CR,         2019
WL 6314906 (Tex. App. - Houston [1st Dist.] Nov. 26, 2019; no pet.)
(rejecting several claims of ineffective assistance of counsel).
The mandate of affirmance issued on February 21, 2020.10              There is


      See Texas Judicial Branch website - Court of Criminal Appeals
       8

Case No. PD-1136-17, available at: http://search.txcourts.gov (last
visited December 7, 2020).
       9
           Petition, Docket Entry No. 4, p. 3.
     10 See Texas Judicial Branch website - First Court of Appeals
docket sheet available at: http://search.txcourts.gov (last visited
December 7, 2020).-
                                       -3-
       Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 4 of 9




no record showing that Crotts pursued further review of his claims

by the Texas Court 0f Criminal Appeals.

        In the pending federal habeas corpus Petition filed by Crotts,

which was received by this court on September 21, 2020, he seeks

relief from his conviction on the following grounds:                         (1) he was

denied effective assistance of counsel; (2) he has newly discovered

evidence that one of the prosecution's witnesses gave testimony

that    was     not   true;     and   (3)    the   prosecution       presented   false

testimony and suborned perjury at his trial.11                      Crotts, who notes

that his sentence did not commence until he completed his direct

appeal and post-conviction proceedings,                   now asks this court to

enter a stay that would further suspend his punishment. 12 He points

in   particular       to   an    Order       entered     by   the    trial   court   on

September 18, 2020, establishing a schedule for him to comply with

the terms and conditions of his probation. 13


                                  II.       Discussion

       A federal habeas corpus petitioner's request for a stay of his

sentence is governed by 28 U.S. C.                  §    2251,   which provides as

follows:



       11   Petition, Docket Entry No; 4, pp. 7-20.
       1
        2
            Motion for Stay, Docket Entry No. 5, pp. 1-2.
      Order of Community Supervision Probation issued Sept. 18th , ·
       13
2020 ("Community Supervision Order"), Exhibit 1 to Motion for Stay,·
Docket Entry No. 5, pp. 6-7.
                                            -4-
    Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 5 of 9



     A justice or judge of the United States before whom a
     habeas corpus proceeding is pending, may, before final
     judgment or after final judgment of discharge, or pending
     appeal, stay any proceeding against the person detained
     in any State court or by or under the authority of any
     State for any matter involved in the habeas corpus
     proceeding.
28 U.S.C.     §   2251(a)(1).      In determining whether to grant a stay,
courts traditionally consider the following factors:               "' (1) whether
the stay applicant has made a strong showing that he is likely to
succeed     on    the    merits;      (2)    whether   the   applicant   will    be
irreparably injured absent a stay; (3) whether issuance of the stay
will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies. '"                   Nken v.
Holder,     129 S.      Ct.   1749,   1756 (2009);      Ochoa v.   Collier,     802
F. App'x 101, 104 (5th Cir. Feb. 4, 2020) (per curiam) (reciting
the four factors outlined in Nken).               The applicant has the burden
to show that a stay is justified under an exercise of judicial
discretion.       See Nken, 129 S. Ct. at 1760-61.
     In support of his request for a stay Crotts alleges that he
will "almost certainly end up suffering unrecoverable damages" if
his state court sentence is not held in abeyance because he would
"lose time working" if he had to comply with the community service
requirement.14 Crotts contends further that it would be "impossible
or nearly impossible to recover" the fine and other costs assessed
by the trial court if a stay is not gr_anted. 15                However, Crotts


     14
          Motion for Stay, Docket Entry No. 5, p. 2.
     isid.
                                            -5-
    Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 6 of 9




provides no details about his current employment or his financial
situation; and he does not demonstrate an inability to comply with
the terms of his probation, which requires monthly payments of $200
toward� his fine and establishes a generous deadline, up to and
including June 18,       2021,   to complete 100 hours of community
service.16 His bare assertion that harm may result if a stay is not
granted is not sufficient to establish that irreparable injury will
occur or to justify a stay.      See Nken, 129 S. Ct. at 1760 ("A stay
is not a matter of right,          even if irreparable injury might
otherwise    result.")    (citation    and    internal   quotation        marks
omitted).
        Crotts does not address any of the other factors, and the
existing record does not show that a stay is warranted.                     As
outlined above, Crotts was convicted of the underlying offense of
assault on a family member more than five year� ago in October of
2015.     That conviction was affirmed in a detailed opinion by the
intermediate state court of appeals.         See Crotts v. State, No. 01-
15-01108-CR,    2017 WL 3027657     (Tex. App. - Houston        [1st ·Dist.]
July 18,    2017,   pet. ref'd).      The intermediate state court of
appeals also issued a detailed opinion when it denied relief on
collateral review.     See Ex parte Crotts, No. 01-18-00666-CR, 2019
WL 6314906 (Tex. App. - Houston [1st Dist.] Nov. 26, 2019, no pet.)



      Community Supervision Order, Exhibit 1 to Motion for Stay,
     16

Docket Entry No. 5, pp. 6-7.
                                    -6-
    Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 7 of 9




Granting a stay would , hamper the State's strong interest in
carrying out an otherwise valid sentence and impair the finality of
the state court's judgment.      See,�, Hill v. McDonough, 126 S.
Ct. 2096, 2104 (2006) (emphasizing that a stay of execution "is not
available as a matter of right, and equity must be sensitive to the

State's strong interest in enforcing its criminal judgments without
undue interference from the federal courts"); Bucklew v. Precythe,
139 S. Ct. 1112, 1133 (2019) ("'Both the State and the victims of
crime have an important interest in the timely enforcement of a
sentence.'") (quoting Hill, 126 S. Ct. at 2104).          As a result, the
court concludes that a stay is not in the public interest.

     More importantly, Crotts does not make a strong showing that
he is entitled to relief on his claims under the governing federal
habeas corpus standard of review found in 28 U.S.C. § 2254(d).
Under this standard Crotts is required to show that his claims were
adjudicated on the merits by the state's highest court of criminal
jurisdiction and that the adjudication "resulted in a decision that
was contrary to, or involved an unreasonal:;>le application of,
clearly established Federal law, as determined by the Supreme Court
of the United States[.]"      28 U.S.C.   §   2254(d)(1).17   Although his



      For claims that were not adjudicated on the merits by the
     17

Texas Court of Criminal Appeals, a petitioner must show:
(1) "cause for the default and actual prejudice as a result of the
alleged violation of federal law," or (2) that "failure to consider
the claims will result in a fundamental miscarriage of justice."
Coleman v. Thompson, 111 S. Ct. 2546, 2565 (1991).
                                   -7-
    Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 8 of 9




pro se pleadings are cons trued with leniency, 18 Crotts does not

identify the last state court that addressed each of his claims on
the merits; and he does not otherwise make a persuasive showing
that he is entitled to prevail under the demanding habeas corpus
standard of review.      Harrington v. Richter, .131 S. Ct. 770, 786-87

(2011) ("As a condition for obtaining habeas corpus from a federal
court, a state prisoner must show that the state court's ruling on
the claim being presented in federal court was so lacking in
justification    that    there   was   an   error   well   understood     and
comprehended in existing law beyond any possibility for fairminded
disagreement.").    Because Crotts does not demonstrate that any of
the traditional factors weigh in favor of a stay, his Motion for
Stay will be denied.

                        III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.    The Motion for Stay of State Proceedings filed by
           Alan Nelson Crotts (Docket Entry No. 5) is DENIED.

     2.   So that the court can request an answer, Crotts is
          directed to provide an address for service of
          process for the Director of the Fort Bend County
          Community Supervision and Corrections Department
          within fourteen (14} days of the date of this
          Memorandum Opinion and Order.


      Because Crotts proceeds pro se, the court has construed all
     18

of the pleadings under a less stringent standard than those drafted
by lawyers. See Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (per
curiam); see also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)
("A document filed pro se is 'to be liberally construed [.] '")
(quoting Estelle v. Gamble, 97 S. Ct. 285, 292 (1976)).
                                    -8-
    Case 4:20-cv-03126 Document 7 Filed on 12/10/20 in TXSD Page 9 of 9




     3.   No later than fourteen (14) days from the date of
          this Memorandum Opinion and Order Crotts shall also
          indicate whether he wishes to submit any additional
          amended Petition or memorandum in support of his
          claims by filing a written motion for an extension
          of time to amend or supplement his pleadings.
     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 10th day of December, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    -9-
